CUSHING, J.
Bessie Kehr. Gerber brought an action against Mary, srhex and Catherine Gerber for the aliena ti of the affections of her husband, charging b defendants with a conspiracy to alienate su affections. The jury returned a verdict for p.ntiff in the sum of $25,000, and this actions prosecuted to reverse the judgment entereon that verdict.
It is argued at the verdict is excessive. As we view it, thonly question for us to consider is whether . not the amount of the verdict was influeno by passion and prejudice. The trial court sv and heard the witnesses, and was in a bett position than a reviewing court to judge thetmosphere surrounding the trial. I
The trial, court r'used to reduce the verdict, or set it aside. Th?é can be no claim that he was in any way inieneed by whatever public sentiment there m¿ have been on the question, as he came a jurisdiction distant from the county in'yhieh the case was tried, and while the verdis seems large, under the circumstances, we ai not inclined to disturb it on the ground thatit was excessive.
Plaintiff in error agues that the following portion of the chargeto the jury was erroneous. “In this case paintiff has the burden of proof, and before sb can recover she must make out her case by , preponderance of the evidence, that is, by evidence that is more convincing and of more wéght in your minds as compared with the evideice offered by the defendants to the contrary”
The answer did not contain an affirmative defense. The only burder of proof was upon the plaintiff. It is difficult to see how plaintiff in error can claim that an erroneous charge requiring the defendant in error to make out her case by a degree of proof greater than that required by law can be assigned as an error for which the judgment should be reversed.
Judgment affirmed.
(Hamilton, PJ., and Buchwalter, J., concur).